       Case 1:19-cv-00192-GSK Document 15             Filed 10/22/19    Page 1 of 20



                UNITED STATES COURT OF INTERNATIONAL TRADE

                                                   PUBLIC VERSION

                                           )
INVENERGY RENEWABLES EEC                   )
                                           )
                      Plaintiff,           )
                                           )
       V.                                  )
                                )
UNITED STATES OF AMERICA, OFFICE)
OF THE UNITED STATES TRADE      )
REPRESENTATIVE, UNITED STATES )
TRADE REPRESENTATIVE ROBERT E. )                   Case No. 19-00192
LIGHTHIZER, U.S. CUSTOMS AND    )
BORDER PROTECTION, and ACTING )
COMMISSIONER OF U.S. CUSTOMS    )
AND BORDER PROTECTION MARK A. )
MORGAN,                         )

                     Defendants.




                                       COMPLAINT


Plaintiff Invenergy Renewables EEC (“Invenergy”) brings this action against Defendants United

States of America, Office of the United States Trade Representative (“USTR”) and United States

Trade Representative Robert E. Lighthizer, and U.S. Customs and Border Protection (“CBP”)

and Acting Commissioner Mark A. Morgan, (collectively, the “Government”),               which

challenges, and seeks injunctive and other relief from, the Government’s “Withdrawal” of its

grant of a regulatory “Exclusion” for bifacial solar modules from the Section 201 safeguard

measures on crystalline silicon photovoltaic (“CSPV”) cells, noticed on October 9, 2019,' with



' See Withdrawal ofBifacial Solar Panels Exclusion to the Solar Products Safeguard Measure,
84 Fed. Reg. 54,244 (Oct. 9, 2019) (“Withdrawal”) Exhibit (Ex.) K.
                                              1
       Case 1:19-cv-00192-GSK Document 15                 Filed 10/22/19      Page 2 of 20




an effective date of October 28, 2019, only 19 days after the withdrawal notice was published.


USTR’s action violated the APA because it was taken with no advance notice to affected parties

or an opportunity for them to comment on the proposed withdrawal and because USTR failed to

explain adequately its reasons for its Withdrawal of the Exclusion. That action also violated

Section 201, and the regulatory process established thereunder in February 2018 for establishing

exclusions from the President’s safeguard measure. Finally, USTR’s unilateral withdrawal of the

CSPV exclusion also violated the procedural due process requirements of the Fifth Amendment.


                              JURISDICTION AND STANDING

       The Court of International Trade (“CIT”) has subject matter jurisdiction over this matter

       under 28 U.S.C. § 1581(i)(2)-(4), and the Administrative Procedure Act (“APA”), 5

       U.S.C. §§ 702, 704, & 706.

       Section 1581 provides, in relevant part, that “the Court of International Trade shall have

       exclusive jurisdiction of any civil action commenced against the United States, its

       agencies, or its officers, that arises out of any law of the United States providing for
              * * *
          (2) tariffs, duties, fees, or other taxes on the importation of merchandise for
          reasons other than the raising of revenue;

          (3) embargoes or other quantitative restrictions on the importation of
          merchandise for reasons other than the protection of the public health or safety;
          or

          (4) administration and enforcement with respect to the matters referred to in

          paragraphs (l)-(3) of this subsection and subsections (a)-(h) of this section.”

       28 U.S.C. § 1581(i)(2)-(4).

       Plaintiffs suit arises out of Section 201 of the Trade Act, which is a law providing for

       such “tariffs” and “duties” imposed for reasons other than raising revenue. It also
                                                 2
      Case 1:19-cv-00192-GSK Document 15                 Filed 10/22/19    Page 3 of 20




     involves the “administration and enforeement” of these matters. See Silfab Solar, Inc. v.

     United States, 296 F. Supp. 3d 1295, 1299 (CIT Int’l Trade), affd, 892 F.3d 1340 (Fed.

     Cir. 2018). See also Corns Grp. PLC v. Bush, 26 C.I.T. 937, 949 (2002), affd in part sub

     nom. Corns Grp. PLC. v. Int’l Trade Comm’n., 352 F.3d 1351 (Fed. Cir. 2003)

     (concluding that section 1581(i) grants jurisdiction over a challenge to the President’s

     proclamation under section 201 of the Trade Act).

     An action under 28 U.S.C. § 1581(i) must be commenced within two years after the cause

     of action first accrues.

     On June 13, 2019, USTR granted certain product exclusion requests with a determination

     in the Federal Register. Ex. G, Exclusion.

     Invenergy sources imported bifacial solar modules that are directly subject to the

     challenged Withdrawal, to be used in the development of its solar projects. Ex. L,

     Fletcher Aff., T|| 9-11. These bifacial modules were included in the Exclusion. Ex. G;

     Ex. L, Fletcher Aff.,      9-11.

     On October 9, 2019, the USTR published in the Federal Register a notice of withdrawal

     of the exclusion for bifacial solar panels from application of the safeguard measure. See

     Ex. K, Withdrawal.         Plaintiff Invenergy is directly affected by re-imposition of the

     Section 201 tariffs on their bifacial CSPV modules and thus is “adversely affected” by

     the Withdrawal. The Federal Register notice indicates that the withdrawal of the

     exclusion would apply as of October 28, 2019. Ex. K, Withdrawal. The claims asserted

     by Plaintiffs, accrued at the earliest, twelve days ago on October 9, 2019, the date on

     which the USTR published the Withdrawal. Ex. K. This action is therefore timely filed.

8.   Article III of the United States Constitution provides that “judicial Power shall extend to
     Case Case 1:19-cv-00192-GSK
          l:19-cv-00192-N/A       Document
                             Document       15 Filed Filed
                                      13 *SEALED*    10/22/19    PagePage
                                                           10/21/19  4 of 20
                                                                           4 of 20



         [certain] Cases . . . [and] Controversies . . .   U.S. Const, art. Ill, § 2, cl. 1; cf. 28 U.S.C.

         § 251 (establishing the CIT as an Article III court). Courts require that every pending

         matter before an Article III Court be a “ease” or “controversy.” See Valley Forge

         Christian Coll. v. Am. Unitedfor Separation of Church and State, Inc., 454 U.S. 464, 471

         (1982). The inquiry is whether the complaining party has standing to raise their claims.

         Canadian Lumber Trade Alliance v. United States, 30 CIT 391, 402 (2006).

9.       Article III standing requires Plaintiff to demonstrate:

                (1) that they have suffered some injury-in-fact;

                (2) a causal connection between the defendant's conduct and this injury-in-fact;

                and

                (3) that this injury is redressable by the court.

         Lujan V. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Plaintiff must demonstrate that

         they have suffered an injury-in-fact “which is (a) concrete and particularized, [and] (b)

         ‘actual or imminent, not eonjectural or hypothetical.’” Id. at 560 (quoting Whitmore v.

        Arkansas, 495 U.S. 149 (1990)).

10.     Plaintiff has standing because it is directly and imminently injured by the Withdrawal of

        the Exclusion, as well as “adversely affected” and “aggrieved” within the meaning of the

        APA. See 5 U.S.C. § 702.

11.     Courts “routinely recognize probable eeonomic injury resulting from [governmental

        actions] that alter competitive conditions [are] sufficient to satisfy the [Artiele III injury-

        in-faet requirement].” Clinton v. City of New York, 524 U.S. 417, 433 (1998) (quoting III

        Kenneth Kulp Davis & Richard J. Pierce, Administrative Law Treatise 13-14 (3d ed.

         1994)). Accordingly, courts have held that parties may suffer constitutional injury in fact
      Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19    Page 5 of 20




      when agencies . . . allow increased competition’ against them. U.S. Telecom Ass’n v.

      FCC, 295 F.3d 1326, 1331 (D.C. Cir. 2002); see, e.g., Sugar Cane Growers Coop, ofFla.

      V. Veneman, 289 F.3d 89, 94 (D.C. Cir. 2002); Bullfrog Films, Inc. v. Wick, 847 F.2d 502,

      506 (9th Cir. 1988) (injury caused by a tax which upset comparative advantage).

12.   Invenergy’s bifacial CSPV modules are directly subject to the Proclamation, the

      Exclusion and the Withdrawal. Ex. L, Fletcher Aff.,       9-13. In further reliance on the

      Exclusion, [




                                                                                                ]•

      Ex. L, Fletcher Aff,       14-21; see Ex. 4, [

                                                                  ]. Further, it is in the process

      of[                                                                 ]. It is thus “adversely

      affected” and “aggrieved” within the meaning of the APA. See 5 U.S.C. § 702. It has

      standing to bring this case.

13.   The increased tariffs on bifacial products will increase the cost of doing business and

      reduce profits and business opportunities. Plaintiff Invenergy is “arguably within the zone

      of interests to be protected or regulated by the statute ... in question.” Ass'n of Data

      Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970). Invenergy sources and

      distributes bifacial CSPV products covered by the safeguard action. Ex. L, Fletcher Aff,

      111 9-11. Moreover, in determining what action, if any, to take after the ITC finds serious

      injury, the President is directed to weigh whether the action will “provide greater

      economic and social benefits and costs.” Trade Act of 1974, § 203(a)(1), 19 U.S.C.
      Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19     Page 6 of 20




      § 2253(a)(1). The statute speeifically directs the President to consider the “effect of the

      implementation of actions under this section on consumers and on competition in

      domestic markets for articles.”      Trade Act of 1974, § 203(a)(2)(F)(ii), 19 U.S.C.

      § 2253(a)(2)(F)(ii).   Thus, Plaintiff Invenergy is within the zone of interests to be

      protected ... by the statute.”

                                           PARTIES

14.   Plaintiff Invenergy Renewables LLC is the world’s leading independent and privately-

      held renewable energy company. Its home office is located in Chicago, Illinois and it has

      regional development offices throughout the United States, Mexico, Canada, Europe and

      Japan. Invenergy develops, owns and operates large-scale renewable and other clean

      energy generation facilities in the Western Hemisphere, Europe and Japan. Ex. L,

      Fletcher Aff, ^ 6-7.

15.   Defendant United States is the Federal Defendant and the actions complained of in this

      case were undertaken by its agency. Defendant USTR. An injunction is also sought

      against Defendant CBP from enforcing the safeguard action against bifacial CSPV

      modules.

16.   Defendant Office of the United States Trade Representative is an executive agency of the

      United States Government and a component of the Executive Office of the President. It is

      headquartered at 600 17th Street, NW, Washington, DC 20508. Robert E. Lighthizer is

      the United States Trade Representative. He is sued in his official capacity.

17.   Defendant CBP is an executive agency of the U.S. Government and a component of the

      Department of Homeland Security. It is headquartered at 1300 Pennsylvania Avenue,

      NW, Washington, DC 20229. Acting Commissioner Mark A. Morgan is the
      Case 1:19-cv-00192-GSK Document 15               Filed 10/22/19     Page 7 of 20




      Commissioner of U.S. Customs and Border Protection. He is sued in his official capacity.

18.   Plaintiff Invenergy Renewables LLC (“Invenergy”), including its affiliated companies, is

      the world’s leading independent and privately-held renewable energy company.

      Invenergy develops, owns and operates large-scale renewable and other clean energy

      generation facilities in Western Hemisphere, Europe and Japan and is committed to clean

      power alternatives and continued innovation in electricity generation. More specific to

      the present matter, Invenergy is also one of the leading solar energy developers in the

      United States. Exhibit (Ex.) L, Affirmation of Arthur S. Fletcher, (“Fletcher Aff”), Tnf 5-

      8.

                                          BACKGROUND
19.   Invenergy has sourced bifacial CSPV modules from [

                                                  ]. Id., Tit 9-11. CSPV cells are products that

      convert the energy of the sun into electricity. See Ex. A, ITC Report, Crystalline Silicon

      Photovoltaic Cells (Whether or not Partially or Fully Assembled into Other Products),

      Vol. II: Information Obtained In The Investigation at i-11, Inv. No. TA-201-75, USITC

      Pub. 4739 (Nov. 2017) (“ITC Report”). CSPV cells are the essential elements in solar

      modules. Id. at 1-12. CSPV modules are used for energy generation in residential, non-

      residential, and utility markets. Id. Such solar modules may be either “bifacial” or

      “monofacial.” Id.

20.   On May 23, 2017, the U.S. International Trade Commission (ITC) initiated an

      investigation to determine whether imported CSPV cells, whether or not partially or fully

      assembled into other products, are a substantial cause of serious injury to the U.S. solar

      industry. See Crystalline Silicon Photovoltaic Cells ’ (Whether or Not Partially or Fully
          Case 1:19-cv-00192-GSK Document 15            Filed 10/22/19     Page 8 of 20




      Assembled Into Other Products); Institution and Scheduling of Safeguard Investigation

      and Determination That the Investigation Is Extraordinarily Complicated, 82 Fed. Reg.

      25,331 (Int’l Trade Comm’n June 1, 2017).

21.   Section 201 of the Trade Act of 1974 authorizes the President to impose tariffs under

      Section 201 if the ITC determines that

              an article is being imported into the United States in such increased
              quantities as to be a substantial cause of serious injury, or the threat
              thereof, to the domestic industry producing an article like or directly
              competitive with the imported article, the President, in accordance with
              this part, shall take all appropriate and feasible action within his power
              which the President determines will facilitate efforts by the domestic
              industry to make a positive adjustment to import competition and
              provide greater economic and social benefits than costs.

      19 U.S.C. § 2251(a).

22.   The ITC concluded that global imports of CSPV products were a substantial cause of a

      serious injury to domestic CSPV manufacturers. See Ex. A, ITC Report.

23.   On January 23, 2018, President Trump issued Proclamation 9693, which imposed a

      safeguard measure pursuant to a Section 201 investigation on imports of crystalline

      silicon photovoltaic (CSPV) cells, whether or not partially or fully assembled into other

      products such as modules See Ex. B, To Facilitate Positive Adjustment to Competition

      From Imports of Certain Crystalline Silicon Photovoltaic Cells (Whether or Not Partially

      or Fully Assembled Into Other Products) and for Other Purposes, Proclamation No.

      9693, 83 Fed. Reg. 3,541 (Jan. 25, 2018) (the “Proclamation”).

24.   President Trump then imposed Section 201 duties on CSPV modules at the following ad

      valorem rates;

      •    Entered from February 7, 2018 through February 6, 2019 .......... 30%

      •    Entered from February 7, 2019 through February 6, 2020 .......... 25%

                                               8
       Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19     Page 9 of 20




      •   Entered from February 7, 2020 through February 6, 2021 .......... 20%

      •   Entered from February 7, 2021 through February 6, 2022 .......... 15%

      See Ex. B., 83 Fed. Reg. 3,541 (Jan. 25, 2018). These temporary duties are to remain in

      effect for a four-year period that began on February 7, 2018.

25.   Invenergy sources imported bifacial solar modules which are directly subject to the

      challenged Proclamation, to be used in the development of its solar projects. Ex. L,

      Fletcher Aff, 1119-11.

26.   Presidential Proclamation 9693 also provided that

             “[wjithin 30 days after the date of this proclamation, the USER shall
             publish in the Federal Register procedures for requests for exclusion of a
             particular product from the safeguard measure established in this
             proclamation. If the USER determines, after consultation with the
             Secretaries of Commerce and Energy, that a particular product should be
             excluded, the USER is authorized, upon publishing a notice of such
             determination in the Federal Register, to modify the HTS provisions
             created by Annex I to this proclamation to exclude such particular product
             from the safeguard measure ... .”

      See Ex. B, 83 Fed. Reg. 3,541 (Jan. 25, 2018).

27.   On February 14, 2018, the USER issued a notice setting out the procedure to request

      product exclusions for CSPV Products and opened a public docket for the submission of

      exclusion requests and comments regarding submitted requests on the Federal

      eRulemaking Portal, http.V/www.ret’ulations.uov. See Ex. C, Procedures to Consider

      Additional Requests for Exclusion of Particular Products From the Solar Products from

      the Solar Products Safeguard Measure. 83 Fed. Reg. 6,670 (Feb. 14, 2018) (“Exclusion

      Notice”).

28.   The Exclusion Notice indicated that requests for exclusion of CSPV Products were to

      identify the particular product in terms of its physical characteristics, such as dimensions,

                                                9
      Case 1:19-cv-00192-GSK Document 15               Filed 10/22/19      Page 10 of 20




      wattage, material composition, or other distinguishing characteristics, that differentiate it

      from other products that are subject to the Section 201 safeguard measure. Ex. C,

      Exclusion Notice. The Exclusion Notice also provided that the USER would not consider

      requests identifying the product at issue in terms of the identity of the producer, importer,

      or ultimate consumer; the country of origin; or trademarks or tradenames. And the

      Exclusion Notice indicated that the USTR would only grant exclusions that did not

      undermine the objectives of the safeguard measure. Exclusion Notice.

29.   Submissions requesting an exclusion for CSPV Products were required to be filed no

      later than March 16, 2018. Id. The deadline for the submission of comments in response

      to requests for exclusion of a particular product from the safeguard measure was April

      16, 2018 at 11:59 p.m. EST. M

30.   By/March 16, 2018, the USTR received 48 product exclusion requests for certain CSPV

      Products.   See Ex. G, Exclusion of Particular Products From the Solar Products

      Safeguard Measure, 84 Fed. Reg. 27,684 (June 13, 2018) (the “Exclusion”); Exs. D, E, F,

      G.

31.   By April 16, 2018, the USTR had received 213 subsequent comments responding to

      various CSPV Products exclusion requests. Ex. G, Exclusion.


32.   On June 13, 2019, following the Exclusion Notice and the 218 comments received, and

      after over a year of consideration, USTR granted certain product exclusion requests with

      a determination in the Federal Register. Ex. G, Exclusion.

33.   Bifacial CSPV modules sourced by Plaintiff to be used in the development of its solar

      projects were included in the Exclusion. Ex. L, Fletcher Aff, ^^9-11.



                                               10
       Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19     Page 11 of 20




34.     On October 9, 2019, more than 18 months after comments responding to various

        exclusion requests were due, USTR published in the Federal Register a notice

        withdrawing the Exclusion granted to bifacial CSPV modules without notice and

        comment. See Ex. K, Withdrawal of Bifacial Solar Panels Exclusion to the Solar

       Products Safeguard Measure, 84 Fed. Reg. 54,244 (Oct. 9, 2019) (“Withdrawal”).

35.    This action challenges, and seeks injunctive and other relief from, the Government’s

       sudden Withdrawal of its prior grant of a regulatory Exclusion for CSPV bifacial

       modules. That action violated the APA because that action was taken with no advance

       notice to affected parties or an opportunity for them to comment on the proposed

       withdrawal, and because USTR failed to explain adequately its reasons for withdrawing

       the exclusion. That action also violated Section 201, and the regulatory process

       established thereunder in February 2018 for establishing exclusions from the President’s

       safeguard measure. Finally, USTR’s unilateral withdrawal of the CSPV exclusion also

       violated the procedural due process requirements of the Fifth Amendment.


                                   STATEMENT OF FACTS

36.    CSPV cells are products that convert the sun’s energy into electricity. Ex. A, ITC Report

       at i-11. Bifacial solar modules expose both the front and backside of the solar cells thus

allowing solar power to be produced from both sides, which increases total energy

production. Ex. L, Fletcher Aff, ][ 10. Bifacial modules are the [         ] type of CSPV modules

that Invenergy has [                                                 ] since [        ]. M., T| 11.

Monofacial Solar modules traditionally have an opaque backsheet and can therefore only

produce solar power from one side. Id, T| 10. Because of their structure, a single bifacial

module increases energy output somewhere between five and


                                                11
 CaseCase  1:19-cv-00192-GSK
      l:19-cv-00192-N/A      Document
                         Document       15 Filed 10/22/19
                                  13 *SEALED*               Page Page
                                                 Filed 10/21/19  12 of 12
                                                                       20 of 20




      20%, which means for the same project, using monofacial modules increases the cost

      because a solar company needs more panels, more raeking, more land, and more

      foundation.

37.   Invenergy develops, owns and operates large-seale renewable and other elean energy

      generation facilities in the Western Hemisphere, Europe and Japan. Id., T| 7. It is

      committed to clean power alternatives and continued innovation in electricity generation.

      Id. More specifie to the present matter, Invenergy is also one of the leading solar

      energy developers in the United States. Invenergy and its affiliated companies have

      developed more than 23 gigawatts (“GW”) of clean energy projeets that are in

      operation, construction, or under contract to be construeted. Id. Invenergy’s operations

      have reduced CO2 emissions by 25.7 million tons annually, the equivalent of taking 4.9

      million ears off the road. Id.

38.   Invenergy’s projeets, which typically range in cost from a hundred million to over a

      billion dollars, take years to develop and require multiple layers of eoordination to

      eomplete. M, | 8. Everything has to come together at the right time in order for a projeet

      to be sueeessful. Id. This means timely supply and pricing of equipment, obtaining

      requisite permits, projeet financing, interconnection to the electric grid, power

      agreements with utilities, etc. Id. Because solar modules are the primary eomponents of a

      solar project, any variation in their priee or an inability to procure modules will

      drastieally impact the viability of the solar project and/or threatens the project altogether.

      Id.

39.   On January 23, 2018, President Trump issued Proclamation 9693, which imposed a

      safeguard measure pursuant to a Seetion 201 investigation on imports of CSPV products.


                                                12
      Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19   Page 13 of 20




      The safeguard action included additional tariffs at an initial rate of 25% on CSPV

      modules. Ex. B, the Proclamation.

40.   On June 13, 2019, following an over a yearlong public notice and comment process, the

      USTR excluded bifacial CSPV products from safeguard action. Ex. G, Exclusion.

41.   The Exclusion dramatically reduced the price of [                       ], which ae the

      [                  ] CSPV modules that Invenergy has purchased for its solar development

      projects since [          ]. Ex. L, Fletcher Aff., 111.

42.   At that time, with the duties on bifacial modules still in place, [




                                                                                              ]

      and, therefore, responsible for the duties resulting from the President’s Proclamation in

      [                                                                                            ].

      Id.

43.   On July 2, 2019, however, within a few weeks of and in direct reliance on the Exclusion

      that resulted from the public notice and comment process, [



                                                                                              ].

      M,tl3.
44.   In further reliance on the Exclusion, and the reduced price of bifacial modules, Invenergy

      entered into [




                                                13
      Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19    Page 14 of 20




                                               ].M, in 14-21.

45.   The [                            ] during the period the Exclusion was in effect total

      roughly   [            ], which based on conservative estimates, would power

      [                                ]. See id., | 22. At approximately 2.5 people per home,

      those [               ] could supply the power needs of roughly [                ]. See id.

46.   The CSPV modules required for Invenergy to fulfill the [                         ] that we

      entered into in reliance on the Exclusion—[

                                                                  ].M,124.

47.   Because Invenergy is not the [




                                             ]M,127.

48.   Certainly, the fact that Invenergy [




                                                                 ] by certain dates. Id, 1 28.




                                     ]Id.

49.   Invenergy’s failure to perform under the [                 ] would also cause irreparable

      harm to its reputation and goodwill with its corporate customers that contracted for solar

      energy. Id., Tf 29. What is more, because the [


                                               14
      Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19     Page 15 of 20


                                                       ], Invenergy’s [

                                ] would result in irreparable harm to its reputation and

      customer goodwill in the industry more broadly, affecting Invenergy’s [

                                        ] Id. Indeed, Invenergy currently boasts the #1 brand

      reputation of 1,500 North American renewable industry participants, a significant

      competitive advantage that would be irreparably negatively affected if Invenergy failed to

      perform. Id., ^{29.

50.   Invenergy is but one example of companies harmed by the Withdrawal. The increased

      tariffs on bifacial CSPV products will increase the cost of doing business and reduce

      profits, restrict business opportunities, cause reputational harm to Invenergy and

      generally impede the development of solar power in the United States. See generally, id.,

      n 9-47.

51.   Beyond the harm to the solar companies directly impacted by the Withdrawal; it will lead

      to a number of negative economic and social repercussions. For example, [




                                                                                      ].Id.,*i 30;

      see also id., || 40-47.

                                        STATEMENT OF CLAIMS

COUNT I - Violation of the APA’s Procedural Requirements

52.   Paragraphs 1 through 51 of this Complaint are restated and incorporated by reference as

      though fiilly set forth herein.

53.   The Withdrawal published on October 9, 2019, is a substantive rule that imposes a new

      restriction on the importation of goods into the United States, changing the applicable rate

      of duty for all persons intending to import bifacial CSPV products into the United States.
                                                 15
      Case 1:19-cv-00192-GSK Document 15               Filed 10/22/19    Page 16 of 20




      See Ex. K. Thus, it is a substantive “rule” for purposes of the Administrative Procedure

      Act, 5 U.S.C. § 551(4), as a “statement of general or particular applicability and future

      effect designed to implement... or prescribe law.”

54.   The Administrative Procedure Act (APA), 5 U.S.C. § 553(b), provides in pertinent part:

      General notice of proposed rulemaking shall be published in the Federal
      Register, unless persons subject thereto are named and either personally served
      or otherwise have actual notice thereof in accordance with law. The notice shall
      include—

      1.     a statement of the time, place, and nature of public rule making proceedings;

      2.     reference to the legal authority under which the rule is proposed; and

      3.     either the terms or substance of the proposed rule or a description of the subjects
             and issues involved.

55.   The APA further provides, at 5 U.S.C. § 553(c) and (d), that:

      (c)     After notice required by this section, the agency shall give interested
      persons an opportunity to participate in the rule making through submission of
      written data, views, or arguments with or without opportunity for oral
      presentation. After consideration of the relevant matter presented, the agency
      shall incorporate in the rules adopted a concise general statement of their basis
      and purpose. When rules are required by statute to be made on the record after
      opportunity for an agency hearing, sections 556 and 557 of this title apply
      instead of this subsection.
      (d)    The required publication or service of a substantive rule shall be made not less
      than 30 days before its effective date, except—

             (1) a substantive rule which grants or recognizes an exemption or relieves a
             restriction;

             (2) interpretative rules and statements of policy; or

             (3) as otherwise provided by the agency for good cause found and published with
             the rule.


56.   USTR violated the APA when it did not provide advance notice of and an opportunity

      for interested parties to comment on the Withdrawal, as required by 5 U.S.C. § 553(b).


                                               16
       Case 1:19-cv-00192-GSK Document 15              Filed 10/22/19     Page 17 of 20




57.    The USTR also did not incorporate into the Withdrawal a concise statement of its basis

       and purpose, as required by 5 U.S.C. § 553(c). See Ex. K.

58.    The USTR also did not publish the Withdrawal 30 days before the effective date set forth

       therein, as required by 5 U.S.C. § 553(d), nor did the agency invoke any of the exceptions

      to that requirement. See Ex. K.

59.    Thus, the USTR’s Withdrawal was adopted in violation of the APA’s procedural

      requirements, and must be set aside under 5 U.S.C. § 706(2)(D).

COUNT II - Arbitrary and Capricious Action in Violation of the APA

60.   Paragraphs 1 through 51 of this Complaint are restated and incorporated by reference as

      though fully set forth herein.

61.   In the October 9, 2019 Withdrawal notice, USTR entirely failed to explain the rationale

      behind its conclusion that the Exclusion undermines the safeguard measure and should be

      withdrawn. See Ex. K.

62.   USTR stated that it had received comments and criticisms regarding the Exclusion, and

      also referenced “newly submitted information” as underlying its decision to withdraw the

      Exclusion, but did not identify the sources or substance of those comments, criticisms, or

      “newly submitted information.” See Ex. K.

63.   Because USTR failed to provide the reasoning behind the Withdrawal, and identify the

      facts on which it based its conclusion that the Exclusion should be withdrawn, the notice

      is arbitrary, capricious, an abuse of discretion, and otherwise not otherwise in accordance

      with law, and must be set aside under 5 U.S.C. § 706(2)(A).

COUNT III - Violation of Sections 203 and 204 of the Trade Act of 1974

64.   Paragraphs 1 through 51 of this Complaint are restated and incorporated by reference as

      though fully set forth herein.
                                               17
      Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19     Page 18 of 20




65.    Section 203 of the Trade Act of 1974, 19 U.S.C. § 2253(g), sets procedural requirements

      and requires the President establish regulations for the efficient and fair administration of

       Section 201 proceedings. The Withdrawal of the Exclusion was done in violation of this

      statutory requirement and must be set aside as contrary to law under that provision as

      well as 5 U.S.C. § 706.

66.    Section 204 of the Trade Act of 1974, 19 U.S.C. § 2254(b), sets procedural requirements

      and requires certain findings to be made by the President before a safeguard action can be

      modified. The Exclusion was issued pursuant to the process specifically authorized by

      the President’s original safeguard action.       USTR’s Withdrawal, however, was not

      authorized in the original safeguard action and thus it effectively amended the safeguard

      action. In withdrawing the safeguard measure, USTR did not follow nor even purport to

      rely on the statutory provisions governing the modification of safeguard actions.

67.   The Withdrawal modified the safeguard action in violation of the requirements of Section

      204 of the Trade Act and must be set aside as contrary to law under that provision as well

      as 5 U.S.C. § 706.

COUNT IV - Violation of PlaintifFs’ Procedural Due Process Rights

68.   Paragraphs 1 through 51 of this Complaint are restated and incorporated by reference as

      though fully set forth herein.

69.   The Fifth Amendment requires that no person be deprived of their property without due

      process of law. Mathews v. Eldridge, 424 U.S. 319, 332-33 (1976); see also Young v.

      Dep’t ofHousing and Urban Development, 706 F.3d 1372, 1376 (Fed. Cir. 2013).

70.   Procedural due process requires that certain substantive rights, such as a property interest,

      cannot be deprived unless constitutionally adequate procedures are followed. See 2910


                                               18
       Case 1:19-cv-00192-GSK Document 15                  Filed 10/22/19      Page 19 of 20




        Georgia Avenue LLC v. District of Columbia, 234 F.Supp.3d 281 (D.D.C. 2017).

71.     To assert a procedural due process claim, a plaintiff needs to show that there has been (1)

        a deprivation of (2) life, liberty, or property (3) without due process of law). Id.

72.     Plaintiff had a protected property right in the Exclusion. See Goldberg v. Kelly, 397 U.S.

        254 (1970) (holding that, where benefits are a matter of statutory entitlement for persons

        qualified to receive them, and the loss or reduction of a benefit or privilege was

        conditioned upon specified grounds, the recipient had a property interest entitling him to

        proper procedure before termination or revocation).

73.     Defendant USTR withdrew the Exclusion without providing any advance notice of that

        intended regulatory action to Plaintiff or other affected parties, or allowing them an

        opportunity to comment, thereby depriving Plaintiff of its property interest.

 74.   Due process requires that the party being deprived of their property have a meaningful

       opportunity to be heard by the decision-maker, at a meaningful time, and in a meaningful

       manner. Matthews, 424 U.S. at 332-33; Kelley v. District of Columbia, 893 F.Supp.2d

       115, 123 (D.D.C. 2012). The Federal Circuit has explained that notice and an opportunity

       to be heard are the essential requirements of due process. Young, 706 F.3d at 1376;

75.    By failing to provide advance notice of the Withdrawal or permit interested parties,

       including Plaintiff, to comment on that action, USTR violated Plaintiffs procedural due

       process rights in violation of the Fifth Amendment of the U.S. Constitution.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court will provide it relief from USTR’s unlawful

Withdrawal, by:


        1.     Holding that the Withdrawal published in the Federal Register on October 9,2019
                                                  19
      Case 1:19-cv-00192-GSK Document 15                Filed 10/22/19     Page 20 of 20




              is unlawful and therefore vacating that action; and

       2.     Permanently and preliminarily enjoining Defendants, their agencies, officers,

              employees and agents from enforcing the Withdrawal; and

       3.     Permanently and preliminarily enjoining USTR from modifying the Harmonized

              Tariff Schedule of the United States (“HTSUS”) to place Section 201 safeguard

              duties on bifacial CSPV products;

       4.     Permanently and preliminarily enjoining United States Customs and Border

             Protection from enforcing or making effective any modifications to the HTSUS

             pursuant to the Withdrawal; and

       5.    Providing Plaintiff such further and additional relief as may be just.




                                                    Respectfully submitted.


                                                    John Brew
                                                    Robert LaFrankie
                                                    CROWELL & MORING LLP
                                                    1001 Pennsylvania Ave., N.W.
                                                    Washington, D.C. 20004
                                                    (202) 624-2500

October 22, 2019                                    /s Frances Hadfield
                                                    CROWELL «fe MORING LLP
                                                    590 Madison Ave, 20th Floor
                                                    New York, NY 10022
                                                    Tel: (212) 803-4040
                                                    Email: fhadfield@crowell.com




                                               20
